Citation Nr: 0824501	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-31 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left foot disorder 
(claimed as a left foot injury, claw toes and Morton's 
neuralgia).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 RO rating decision, which denied the 
veteran's claim for service connection for a left foot 
disorder.  

Although the veteran's perfected substantive appeal (in the 
form of a VA Form 9, Appeal to Board of Veterans' Appeals), 
received in September 2006, contained a video conference 
hearing request for which the veteran was scheduled on 
December 7, 2007, he failed to appear.  The hearing notice 
was not returned as undeliverable, and no further 
communication was received from the veteran regarding the 
hearing request or his failure to appear.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that he currently suffers from a left 
foot disability, claimed as a left foot injury, claw toes and 
Morton's neuralgia, due to an in-service left foot injury, 
and compounded by the issuance of inappropriately sized shoes 
and boots in service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the VA Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007).  
The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The report of a continuity of symptomatology 
serves to trigger VA's duty to provide an examination.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In this case, there is competent evidence of a current left 
foot disability or persistent or recurrent symptoms of a left 
foot disability.  Service treatment records reflect diagnoses 
of Morton's neuralgia, pes planus, calluses, and claw toes in 
1953 and 1954.  The evidence shows that he has been privately 
treated for various foot ailments from August 1998 to July 
2005.  An October 2005 VA examination report also includes 
current diagnoses of pes valgoplanus and peripheral 
neuropathy of the left foot. 

There is some evidence establishing that an event, injury, or 
disease occurred in service.  For example, an August 1953 
U.S. Army Hospital report clearly reflects treatment for claw 
toes, metatarsalgia with blisters, and fibrous degeneration 
of the plantar nerve of the left foot indicative of Morton's 
Neuralgia.  Significantly, he was assigned a PULHES "lower 
extremities" profile of "3" (indicative of limitations 
necessitating assignment restrictions).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992). 

There is also an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service.  The veteran has contended in writing 
that left foot symptoms have persisted since service 
separation, and have increased in severity over the years.

Finally, there is insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim.  VA 
afforded the veteran an examination for the feet in October 
2005; however, the Board finds that the October 2005 VA 
examination report is inadequate to decide the veteran's 
claim for service connection for left foot disorder.  The 
October 2005 VA examination report reflects that the 
veteran's claims file was unavailable for review.  Although 
the veteran brought a photocopy of his medical record profile 
to the examination, the record does not show that the VA 
examiner had or reviewed a full and accurate relevant history 
of left foot disability.  The veteran's August 1953 service 
medical record and his private podiatry treatment records 
were briefly discussed by the October 2005 VA examiner, but 
the veteran's pre-induction and separation examinations were 
not.  Furthermore, the examiner failed to address the 
evidence of record of post-service continuity of symptoms of 
the left foot, even though the veteran reported a continuity 
of symptoms of left foot problems since service.  

The October 2005 VA examiner opined that the veteran had, 
among other conditions, knock-knee (genu valgum) deformity, 
unrelated to military service; joint space narrowing; pes 
valgoplanus; and peripheral neuropathy with loss of 
protective sensation, of unknown etiology.  The examiner 
found subtle structural deformities of the lower limbs 
predisposed to repetitive strain injuries.  He opined that 
the veteran's subjective complaints were related to his 
deformities, namely, genu valgum, hypermobile first ray of 
the left foot, and bilateral pes valgoplanus.  He also wrote 
that it would be mere speculation to assign a cause and 
effect relationship between the veteran's military service 
and his current symptoms.  The Board finds that the October 
2005 VA examination report is not adequate for rating 
purposes because it did not provide a nexus opinion on the 
question of whether the in-service finding of fibrous 
degeneration of the plantar nerve of the left foot was 
related to the currently diagnosed peripheral neuropathy of 
the left foot or other left foot disability.  

The law does not require that the determination as to whether 
any of the veteran's left foot disabilities are related to 
service be made definitively, or even beyond a reasonable 
doubt.  The law only requires that the evidence shot that it 
is at least as likely as not (a 50 percent probability or 
greater) that the veteran currently has a left foot 
disability that is related to an injury or disease in his 
military service.  Therefore, the Board finds that another VA 
examination is needed to clarify the likelihood, based on all 
the evidence of record, that the veteran has a current left 
foot disability that is related to service.  

The Board finds that the October 2005 VA examination report 
is inadequate for rating purposes because it was conducted 
without access to the claims folder, did not include a full 
and accurate history that included the veteran's report of 
continuous left foot symptomatology since service, was based 
on an inadequate medical history that failed to discuss the 
veteran's pre-induction and separation examinations, and did 
not in fact offer an opinion as to etiology of the diagnosed 
peripheral neuropathy of the left foot.  See 38 C.F.R. § 4.1 
(2007) ("accurate and fully descriptive medical examinations 
are required"); 38 C.F.R. § 4.2 (2007) (if an examination 
report does not contain sufficient detail, it should be 
returned as inadequate for rating purposes). 

Accordingly, the issue of service connection for a left foot 
disorder is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo a VA podiatry 
examination of his left foot to determine 
the nature and etiology of the veteran's 
disabilities involving the left foot.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran.  The examination 
report should include discussion of the 
relevant documented medical history and 
assertions, specifically including the 
August 1953 U.S. Army Hospital report of 
treatment for claw toes, metatarsalgia 
with blisters, and fibrous degeneration of 
the plantar nerve of the left foot 
indicative of Morton's Neuralgia.  All 
indicated tests and studies (including X-
rays) should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should render a specific 
finding as to the etiology of the 
neurological disorder of the veteran's 
left foot, specifically, whether the 
plantar nerve that is affected by 
peripheral neuropathy is related to the 
1953 i-service finding or diagnosis of 
fibrous degeneration of the plantar nerve 
of the left foot.    

Finally, the examiner must also diagnose 
any other foot disability, including, if 
appropriate, pes planus, hammer toes, 
metatarsalgia, and/or claw toes.  The 
examiner should opine whether such 
currently diagnosed left foot disability 
is at least as likely as not related to 
the veteran's active service, during which 
the veteran complained of foot pain and 
examiners confirmed such pain, including 
in the fibrous degeneration of the plantar 
nerve, claw toes and metatarsalgia (1953).    

A complete rationale for all opinions 
should be provided.  If the examiner is 
unable to respond to any of the specified 
inquiries, the examiner should provide a 
complete explanation for his or her 
inability to do so.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for left foot disorder 
on appeal.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to further assist the veteran 
in substantiating his claim for service connection for a left 
foot disorder.  It is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

